DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Objections
With respect to claims 1-18, applicant has failed to provide claim identifiers as required by 37 C.F.R. 1.121(c):  
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

Appropriate correction is required.
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-18, applicant presents claims directed to an “optical part”.  “Optical part” is a broad term which could be used to describe a variety of different elements including lenses, reflectors, light guides, screens, grids, etc.  It should be noted that the only optical part fairly discussed in the specification is a lens.
Regarding claims 1, 4-6, 12, 15, 17 and 18, applicant presents claims directed to an “optical section”.  “Optical section” is a broad term which could be used to describe a variety of different elements including convex or concave sections of lenses, or sections of reflectors, light guides, screens, grids, etc.  It should be noted that the only optical section fairly discussed in the specification is a Fresnel lens.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 10, 11, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP 5-341385.
With respect to claim 1, JP 5-341385 discloses an optical part [lens sheet 1] comprising: an optical section [Fresnel lens, 11] that includes a first surface and a second surface constituting a recessed section or a protruded section in cooperation with the first surface [note the bumps and groove of the Fresnel lens, figure 1]; and a multi-layer film [12’] that is formed on the first surface and the second surface [figure 1] and that includes an absorption layer [zirconium oxide (metal oxide) which inherently absorbs light in a specific wavelength] for absorbing light and an upper layer including low refractive index material [silicon dioxide which is a low refractive index material] covering the absorption layer [paragraph 0020].  
With respect to claim 2, JP 5-341385 discloses the first surface [inherently] has a predetermined function related to incident light.  
With respect to claim 3, JP 5-341385 discloses the multi-layer film has optical absorption property depending on an incident angle of the light [this is an inherent feature of the chemical makeup of the film].  
With respect to claim 7, JP 5-341385 discloses the absorption layer includes a metal oxide [zirconium oxide (metal oxide) which inherently absorbs light in a specific wavelength; paragraph 0020], a metal nitride, or carbon.  
With respect to claim 10, JP 5-341385 discloses the upper layer includes the low refractive index material having a refractive index of 1.5 or less [silicon dioxide has a refractive index: 1.46, paragraph 0020].  
With respect to claim 11, JP 5-341385 discloses the upper layer has a thickness of 50 nm or more and 150 nm or less [silicon dioxide has a thickness of 1.25nm, paragraph 0020].   
With respect to claim 13, JP 5-341385 discloses the lower layer includes material having a refractive index of 1.5 or more [zirconium oxide has a refractive index: 1.91].  
With respect to claim 15, JP 5-341385 discloses the optical section is a Fresnel lens [11] including a lens surface that is the first surface, and a non-lens surface that is the second surface [figure 1].  
With respect to claim 18, JP 5-341385 discloses an image display apparatus [used in a video projection television [see overview], comprising: a light source section [5]; and an image generation section that includes an optical part [lens sheet, 1] including an optical section [Fresnel lens, 11] that includes a first surface and a second surface constituting a recessed section or a protruded section in cooperation with the first surface, and a multi-layer film [12’] that is formed on the first surface and the second surface and that includes an absorption layer [zirconium oxide (metal oxide) which inherently absorbs light in a specific wavelength] for absorbing light and an upper layer including low refractive index material [silicon dioxide which is a low refractive index material] covering the absorption layer [paragraph 0020], the image generation section generating an image on a basis of light emitted from the light source section [5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 8, 9, 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5-341385.
With respect to claim 4, JP 5-341385 does not disclose the claimed limitation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the multi-layer film of JP 5-341385 to have a higher absorptance with respect to internal light that is incident on the multi-layer film from an inside of the optical section at the incident angle of 500 or more, than absorptance with respect to external light that is incident on the multi-layer film from an outside of the optical section at the incident angle of approximately 00 if such would produce a desirable light output.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   
With respect to claim 5, JP 5-341385 does not disclose the claimed limitation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the multi-layer film of JP 5-341385 to have a higher absorptance with respect to internal light that is incident on the multi-layerSP368618WO00 45film from an inside of the optical section, as the incident angle increases, if such would produce a desirable light output.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
With respect to claim 6, JP 5-341385 does not disclose the claimed limitation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the multi-layer film of JP 5-341385 to have a reflectance of 4% or less with respect to external light that is incident on the multi- layer film from an outside of the optical section at the incident angle of 400 or less, if such would produce a desirable light output.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   
With respect to claim 8, JP 5-341385 does not explicitly disclose the absorption layer includes an oxide of aluminum, or titanium nitride but does suggest “oxides, nitrides and the of metals such as ...aluminum, ... titanium” may be used in multilayer films [paragraph 11].  It would have been well within the skill to one versed in the art at the time the invention was made to form the absorption layer to include an oxide of aluminum or titanium nitride in the device of JP 5-341385, as suggested by the reference if such would produce a desirable light output.
With respect to claim 9, JP 5-341385 discloses the absorption layer, silicon dioxide, has a thickness 125nm not the claimed of 5 nm or more and 25 nm or less.  It would have been an obvious matter of design choice to form the absorption layer of JP 5-341385 to have a thickness of 5 nm or more and 25 nm or less if such a thickness would produce a desirable light output.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 12, JP 5-341385 does not disclose the claimed lower layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to includes a lower layer interposed between the optical section and the absorption layer in the device of JP 5-341385 such as, for example an additional absorption layer if such would increase absorption and produce a more desirable light output.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
 With respect to claim 14, JP 5-341385 discloses the lower layer [zirconium oxide] has a thickness of 145nm not the claimed 10 nm or more and 100 nm or less.  It would have been an obvious matter of design choice to form the lower layer of JP 5-341385 to have a thickness of 10 nm or more and 100 nm or less if such a thickness would produce a desirable light output.  Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 16, JP 5-341385 discloses the absorption layer is a metal oxide [zirconium oxide (metal oxide)], but does not disclose varying the oxygen addition amount.  It would have been well within the skill to one versed in the art at the time the invention was made to design the absorption layer of the multi-layer film of JP 5-341385 to include an oxygen addition amount in a region formed on the first surface is larger than an oxygen addition amount in a region formed on the second surface if such would produce a more desirable light output.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 17, JP 5-341385 discloses a method for producing an optical part [Fresnel lens, 11], the method comprising: creating a part [Fresnel lens, 11] that includes a first surface and a second surface constituting a recessed section or a protruded section in cooperation with the first surface; and a multi- layer film [12’] on the first surface and the second surface, the multi-layer film including an absorption layer [zirconium oxide (metal oxide) which inherently absorbs light in a specific wavelength] for absorbing light and an upper layer including low refractive index material [silicon dioxide which is a low refractive index material] covering the absorption layer [paragraph 0020].  
JP 5-341385 does not disclose the multi-layer film is formed through atomic layer deposition (ALD).  ALD is a well-known process in the art and produces an ultra-thin film.  It would have been an obvious matter of design choice to form the multi-layer film of JP 5-341385 using ALD to produce an ultra-thin film of high quality using low temperature processing.
 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukakusa (2020/0012019) discloses a reflective film [24] on the protruding section of a Fresnel lens [21] and an anti-reflection film [23] on the reverse side of the lens (figure 14).
Petersen (2019/0025474) discloses a reflective film [28] on a Fresnel lens [20] (figure 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA K TSO/           Primary Examiner, Art Unit 2875